Citation Nr: 1826574	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic or vasomotor rhinitis.

2.  Entitlement to an initial compensable rating for irritable bowel syndrome.

3.  Entitlement to an initial compensable rating from June 3, 1980 to June 30, 2003 for depression, and to an initial rating in excess of 50 percent thereafter.

4.  Entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for allergic rhinitis.

5.  Entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for irritable bowel syndrome (IBS).

6.  Entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for depression.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from June 1975 to October 1975.  The Veteran also served on active duty from March 1976 to June 1980.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C..  Jurisdiction over the file remains with the Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veteran's Law Judge during a June 2017 Video Conference hearing.  The transcript of the hearing is of record.

The Board notes that the there are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  As to the issue of service connection for a back disability, a hearing was held by a different VLJ in October 2006.  At the June 2017 hearing before the undersigned, this issue was specifically excluded from the hearing.  Therefore, the issue of service connection for a back disability is not subject of this decision.  However, regardless of the fact that the appeal streams have different docket dates, for efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues listed above will be addressed in this decision.  The Veteran's claims regarding her claimed low back disability will be addressed in a separate decision.

The issues of entitlement to an initial increased rating for allergic rhinitis, IBS and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issues of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for allergic rhinitis, IBS and depression on the record at the June 2017 Video Conference Hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for allergic rhinitis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for IBS have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for depression have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the June 2017 hearing before the Board, the Veteran withdrew her appeal in connection with the issues of entitlement to an earlier effective date for allergic rhinitis, IBS and depression.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for allergic rhinitis is dismissed.

The appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for IBS is dismissed.

The appeal of the issue of entitlement to an earlier effective date, earlier than August 28, 2001, for the grant of service connection for depression is dismissed.

REMAND

At her June 2017 Video Conference Hearing, the Veteran testified that her allergic rhinitis and IBS have worsened in severity since her last VA examination.  The Board therefore finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also testified at her June 2017 hearing that her depression had worsened since her last VA examination.  However, the Board notes that the Veteran was subsequently provided with a VA mental health examination in September 2017.  The Board's duty to provide a new examination regarding the current severity of her depression has therefore already been met.  However, the Board's review of the record indicates that the Veteran received private mental health treatment at Alamo Mental Health from 2001 to 2003, and those records have not yet been associated with the claim file.  As these records pertain to the period on appeal, they should be obtained upon remand.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide a completed release form authorizing VA to request copies of any treatment records from any private medical providers who have treated her for depression, including Alamo Mental Health.  All identified records should be obtained and any efforts to obtain the records must be clearly documented in the claim file.

2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of her allergic rhinitis.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

3.  After the development in (1) has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of her irritable bowel syndrome.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


